Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Applicant’s amendment filed October 8, 2021, is acknowledged and has been entered. Claims 1-2, 4-5, 8-11, 13, 15-18, 21, 23 and 25-29 have been canceled. Claims 30-48 have been newly added. 


	Claims 30-48 are pending.  Claims 47-48 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim.  

Claims 30-46 are under consideration.  The elected invention is Group I, with antigens bound by the protein of EGFR and LGR5.  


Grounds of Objection and Rejection Withdrawn
	Applicant's amendment filed October 8, 2021, have obviated or rendered moot the grounds of rejection set forth in the previous Office action.



New Grounds of Rejection 

Claim Rejections - 35 USC § 112


(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.


	Claims 30-46 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
This is a NEW MATTER rejection.
Claims 30-46 have been added and recite a polypeptide comprising a sequence having at least 90% sequence identity to SEQ ID NO: 24, SEQ ID NO: 26, SEQ ID NO: 44, SEQ ID NO: 46, SEQ ID NO: 48, SEQ ID NO: 50, SEQ ID NO: 52, SEQ ID NO: 54, SEQ ID NO: 56, EQ ID NO: 20, SEQ ID NO: 34, SEQ ID NO: 36, or SEQ ID NO: 38 or a polypeptide comprising the sequence of SEQ ID NO: 24, SEQ ID NO: 26, SEQ ID NO: 44, SEQ ID NO: 46, SEQ ID NO: 48, SEQ ID NO: 50, SEQ ID NO: 52, SEQ ID NO: 54, SEQ ID NO: 56, EQ ID NO: 20, SEQ ID NO: 34, SEQ ID NO: 36, or SEQ ID NO: 38 and some combinations thereof (see e.g., 30 and 33-35).
Applicant has indicated that “support for the new claims can be found in the specification as filed at, inter alia, FIGs. 1-2, and paragraphs, [0008], [0041], [0089], [0307], and [0310]”.
In this case, those sections disclose:

[0399] FIG. 1: amino acid sequences of VH fragments described in the current application. CDR1, CDR2 and CDR3 regions, as well as FR1, FR2, FR3 and FR4 regions are indicated.[0400] FIG. 2: nucleotide sequences of selected VH-encoding cDNA's described in the current application.

[0008] Also provided is a method for the treatment of an individual that has a cancer, the method comprising administering a protein of the invention or a bispecific antibody of the invention to the individual in need thereof.
[0041] In a preferred embodiment the protein of the invention is an antibody (or antibody part, derivative, or analogue, as described elsewhere in the application), an antibody mimetic, a polypeptide, an aptamer or a combination thereof. These proteins or aptamers typically bind to one target. The protein of the invention binds to two targets. It is to be understood that any combination of these antibodies, antibody mimetics, polypeptides and aptamers can be linked together by methods known in the art. For example, in some embodiments the protein of the invention is a conjugate or a fusion protein. For antibodies the technology of making multi-specific antibodies has progressed to also include bispecific antibodies that have the same overall structure as a normal mono-specific antibody but wherein the two arms of the antibody each bind a different target.

[0089] The invention also provides a method for the treatment of an individual that has a cancer, the method comprising administering a protein of the invention or a bispecific antibody of the invention to the individual in need thereof. The individual is preferably an individual that has cancer. The cancer is preferably an adenocarcinoma. Preferred cancers are Colorectal cancer; Pancreatic cancer; Lung cancer; Breast cancer; Liver cancer; Prostate cancer; Ovarian cancer; Cervical cancer; Endometrial 

[0307] The invention further provides a cell comprising an antibody according to the invention. Preferably said cell (typically an in vitro, isolated or recombinant cell) produces said antibody. In a preferred embodiment said cell is a hybridoma cell, a Chinese hamster ovary (CHO) cell, an NS0 cell or a PER-C6TM cell. In a particularly preferred embodiment said cell is a CHO cell. Further provided is a cell culture comprising a cell according to the invention. Various institutions and companies have developed cell lines for the large scale production of antibodies, for instance for clinical use. Non-limiting examples of such cell lines are CHO cells, NS0 cells or PER.C6 cells. These cells are also used for other purposes such as the production of proteins. Cell lines developed for industrial scale production of proteins and antibodies are herein further referred to as industrial cell lines. Thus in a preferred embodiment the invention provides the use of a cell line developed for the large scale production of antibody for the production of an antibody of the invention. The invention further provides a cell for producing an antibody comprising a nucleic acid molecule that codes for a VH, a VL, and/or a heavy chain as depicted in FIG. 1. Preferably said nucleic acid molecule comprises a sequence as depicted in FIG. 2.




Notably, while these sections disclose amino acid sequences of VH fragments of antibodies that bind to LGFR5 and EGFR, neither these sections, nor the application as filed appears to contemplate a polypeptide comprising a sequence having at least 90% sequence identity to SEQ ID NO: 24, SEQ ID NO: 26, SEQ ID NO: 44, SEQ ID NO: 46, SEQ ID NO: 48, SEQ ID NO: 50, SEQ ID NO: 52, SEQ ID NO: 54, SEQ ID NO: 56, EQ ID NO: 20, SEQ ID NO: 34, SEQ ID NO: 36, or SEQ ID NO: 38 or a polypeptide comprising the sequence of SEQ ID NO: 24, SEQ ID NO: 26, SEQ ID NO: 44, SEQ ID NO: 46, SEQ ID NO: 48, SEQ ID NO: 50, SEQ ID NO: 52, SEQ ID NO: 54, SEQ ID NO: 56, EQ ID NO: 20, SEQ ID NO: 34, SEQ ID NO: 36, or SEQ ID NO: 38 and some combinations thereof.  While an antibody that binds to LGFR5 and EGFR might be a species encompassed by the claims, the claims are drawn to a broader genus that does not appear to have been contemplated in the specification as filed.
Therefore, given the apparent difference in the claims and that of the pertinent disclosures it is submitted that this clearly illustrates that such amendments have in fact introduced new concepts, thereby violating the written description requirement set forth under 35 U.S.C. §112, first paragraph. 
Otherwise these issues might be resolved if Applicant were to point to other disclosures in the specification, including the claims, as originally filed, which are believed to provide the necessary written support for the language of the instant claims. 



Claims 30-46 are rejected under 35 U.S.C. 112, first paragraph, because the specification, while being enabling for using a bispecific antibody that binds to LGR5 and EGFR comprising a first variable heavy chain domain comprising the amino acid sequence of SEQ ID NO:24, a second variable heavy chain domain comprising the amino acid sequence of SEQ ID NO:20 and a common light chain comprising the amino acid sequence of SEQ ID NO:80 as well as other a bispecific antibodies that bind to LGR5 and EGFR comprising a first variable heavy chain domain comprising a disclosed amino acid sequence, a second variable heavy chain domain comprising a disclosed amino acid sequence and a common light chain comprising a disclosed amino acid sequence, does not reasonably provide enablement for using the full scope of the claimed proteins, such as a protein that comprises at least 90% identity to SEQ ID NO:24 or any of the other claimed sequences.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims. 
MPEP § 2164.01 states:
	
The standard for determining whether the specification meets the enablement requirement was cast in the Supreme Court decision of Mineral Separation v. Hyde, 242 U.S. 261, 270 (1916) which postured the question: is the experimentation needed to practice the invention undue or unreasonable?  That standard is still the one to be applied. In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988).  Accordingly, even though the statute does not use the term "undue experimentation," it has been interpreted to require that the claimed invention be enabled so that any person skilled in the art can make and use the invention without undue experimentation. In re Wands, 858 F.2d at 737, 8 USPQ2d at 1404 (Fed. Cir. 1988).

There are many factors to be considered when determining whether there is sufficient evidence to support a determination that a disclosure does not satisfy the enablement requirement and whether any necessary experimentation is “undue”.  These factors, which have been outlined in the Federal Circuit decision of In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988), include, but are not limited to, the nature of the invention, the state of the prior art, the relative skill of those in the art, the amount of direction or guidance disclosed in the specification, the presence or absence of working examples, the predictability or unpredictability of the art, the breadth of the claims, and the quantity of experimentation which would be required in order to practice the invention as claimed.  See also Ex parte Forman, 230 USPQ 546 (BPAI 1986).

The claims are described supra.
While the specification discloses generating antibodies with a common light chain that bind to LGF5 and EGFR using transgenic mice (see pages 103 and 107) which have various heavy chain variable regions sequences, two of which are given in MF5816 and MF3755, respectively and bispecific antibodies that have both heavy chain variable regions and the common VL given in SEQ ID NO:80 in Figure 3, the specification does not provide any specific, non-general guidance as to how to use the genus of proteins as claimed which have 90% identity or 100% identity to the claimed sequences.  Notably, the claimed proteins need not be an antibody or comprise any other domain and one of skill in the art would be subject to undue experimentaiotn to use the full scope of the claimed proteins.

State of the Art
It is well established in the art that the formation of an intact antigen-binding site in an antibody usually requires the association of the complete heavy and light chain variable regions of a given antibody, each of which consists of three CDRs (or hypervariable regions), which provide structure of the antigen binding site and the majority of the contact residues for the binding of the antibody to its target epitope (Almagro & Fransson, Frontiers in Bioscience 2008; 13:1619-33; entire document, specifically note Section 3 “Antibody Structure and the Antigen Binding Site” and Figure 1, of record).  Through analysis of different methods for humanizing antibodies, Almagro et al. shows that all of the CDRs of the heavy and light chain, in their proper order of CDR1, then 2, then 3, and in the context of framework sequences which maintain their required conformation are generally required to produce a humanized antibody in which the heavy and light chains associate to form an antigen-binding region that binds the same antigen as the parental rodent antibody (entire document, specifically note “Section 4”). 
Examples of antigen binding domains comprising only a VH (or less commonly, a VL) that in turn comprise only three CDRs certainly do exist in the literature, but those antibodies generally comprise unique structures such as CDR1 and CDR3’s that are elongated in length and that are often disulfide linked such as in heavy chain antibodies (De Genst et al., Developmental and Comparative Immunology, 2006, 30:187-98; entire document, specifically note “1. Introduction” and figure 1 in particular, of record).  Further, specific autonomous VH domains that can bind to antigens have also been described in the arts.  Ward et al. (Nature, 1989, 341:544-546, of record) teaches that the complete VH domains of nd complete paragraph; Table 1).  Ward et al. also teaches that the autonomous VH domain lacks the binding cavity which is formed when paired with the VL domain (page 546, left column, lines 4-6).  Ward et al. further teaches that the VH domain alone is very sticky and contributes to non-specific binding (page 546, left column, last paragraph).  Barthelemy et al. (Journal of Biological Chemistry, 2008, 283:3639-3654, of record) analyzed numerus autonomous VH domains that are isolated from a phage display screen that are conducive for producing single domain VH antibodies.  Barthelemy et al. showed that several changes in the key residues in the VH framework region that mediates binding with the VL domain are required for stabilization of the autonomous VH domain antibodies (abstract; figure 1A and table 1).  These findings further illustrates that residues in the VH framework region are required to stabilize a VH domain to form a functional antigen binding pocket and only some VH domains can function alone to bind to antigens.  Furthermore, due to their increase in nonspecific binding, autonomous VH domains have not been shown to be functional in vivo to treat diseases.
These findings show that a skill artisan cannot predict the that a VH polypeptide on its own as encompassed by the claims will have the same use as the antibody from which it is derived, so one of skill in the art would be subject to undue experimentation to identify uses for the full scope of the claimed proteins. To further explain this position with particular respect to the 90% identity language it is noted that WO 2020/140084 A1 teach a variable heavy chain from CTLA-4 antibody that has 91.6% identity to SEQ ID NO:48, such that it is apparent that claims reciting 90% identity encompass variable domains from other antibodies and one would be subject to undue experimentation to use proteins with a sequence having 90% identity to bind other antigens.  Here the proteins may bind to any antigen or not bind any antigen and one would be subject to undue experimentation to use such proteins in either case. 

RESULT 4
BHX93788
ID   BHX93788 standard; protein; 125 AA.
XX
AC   BHX93788;
XX
DT   20-AUG-2020  (first entry)
XX
DE   Anti-CTLA-4 binding protein variable heavy chain, SEQ ID 8583.
XX
KW   acquired immune deficiency syndrome; alzheimers disease;
KW   anti-CTLA-4 binding protein; antigen binding protein;
KW   heavy chain variable region; therapeutic.
XX

XX
CC PN   WO2020140084-A1.
XX
CC PD   02-JUL-2020.
XX
CC PF   27-DEC-2019; 2019WO-US068820.
XX
PR   27-DEC-2018; 2018US-0785659P.
XX
CC PA   (GIGA-) GIGAGEN INC.
XX
CC PI   Johnson DS,  Adler AS,  Mizrahi RA,  Lim YW,  Asensio M,  Stone EL;
XX
DR   WPI; 2020-594192/057.
XX
CC PT   New isolated antigen binding protein that specifically binds human 
CC PT   cytotoxic T-lymphocyte associated protein 4, useful for treating disease 
CC PT   including cancer, AIDS, Alzheimer&pos;s disease and viral or bacterial 
CC PT   infection.
XX
CC PS   Claim 5; SEQ ID NO 8583; 124pp; English.
XX
CC   The present invention relates to a novel isolated antigen binding protein
CC   (ABP) that specifically binds human cytotoxic T-lymphocyte associated 
CC   protein 4 (CTLA-4). The novel ABP is useful for treating diseases 
CC   including cancer, AIDS, Alzheimer's disease and viral or bacterial 
CC   infections. The ABP comprises: a light chain complementarity determining 
CC   region (CDR) of CDR3-L having a sequence of SEQ ID NO:3001-3028 (BHX93091
CC   -BHX93118) and a heavy chain CDR of CDR3-H having a sequence of SEQ ID 
CC   NO:6001-6028 (BHX93175-BHX93202); a CDR3-L having a sequence of SEQ ID 
CC   NO:9984-10479 (BHX95189-BHX95684) and a CDR3-H having a sequence of SEQ 
CC   ID NO:11472-11967 (BHX96677-BHX97172); or a CDR3-L having a sequence of 
CC   the CD3-L of any one of the clones in the library deposited under ATCC 
CC   Accession number PTA-125512. Also described: (1) treating a disease, 
CC   comprising administering the ABP; (2) an isolated polynucleotide encoding
CC   the ABP; (3) a vector comprising the isolated polynucleotide; (4) a host 
CC   cell comprising the isolated polynucleotide, or the vector; and (5) 
CC   producing an isolated ABP that specifically binds human CTLA-4.
XX
SQ   Sequence 125 AA;

  Query Match             91.6%;  Score 618;  DB 31;  Length 125;
  Best Local Similarity   92.9%;  
  Matches  117;  Conservative    3;  Mismatches    4;  Indels    2;  Gaps    1;

Qy          1 QVQLQESGPGLVKPSETLSLTCTVSGGSISSSSYYWGWIRQPPGKGLEWIGSFYYSGNTY 60
              |:|||||||||||||||||||||||||||||||||||||||||||||||||| ||||:||
Db          1 QLQLQESGPGLVKPSETLSLTCTVSGGSISSSSYYWGWIRQPPGKGLEWIGSIYYSGSTY 60

Qy         61 YNPSLKSRVTISVDTSKNQFSLKLSSVTAADTAVYYCARQEYYYGSGSPSYYFDYWGQGT120

Db         61 YNPSLKSRVTISVDTSKNQFSLELSSVAAADTAVYYCARVSYYYGSG--SYYFDYWGQGT118

Qy        121 LVTVSS 126
              ||||||
Db        119 LVTVSS 124




As noted by Mariuzza et al. (supra), it is well established fact in the art that the formation of an intact antigen-binding site generally requires the association of the complete heavy and light chain variable domains of a given antibody, each of which consists of three CDRs which provide the majority of the contact residues for the binding of the antibody to its target epitope.  The amino acid sequences and conformations of each of the heavy and light chain CDRs are critical in maintaining the antigen binding specificity and affinity, which is characteristic of the parent immunoglobulin.  It is expected that all of the heavy and light chain CDRs in their proper order and in the context of framework sequences which maintain their required conformation, are required in order to produce a protein having antigen-binding function and that proper association of heavy and light chain variable regions is required in order to form functional antigen binding sites. Even minor changes in the amino acid sequences of the heavy and light variable regions, particularly in the CDRs, may dramatically affect antigen-binding function as evidenced by Rudikoff et al (Proc. Natl. Acad. Sci. USA 1982 Vol. 79: page 1979-1983, of record). Rudikoff et al teach that the alteration of a single amino acid in the CDR of a phosphocholine-binding myeloma protein resulted in the loss of antigen-binding function. It is unlikely that antibodies that do not contain all of the 6 CDRs of the parent murine monoclonal antibody in their proper context of heavy and light chain variable domains, respectively, would retain the epitope-binding function of the parent antibody. For example, as set forth in the above rejection of the claims as lacking adequate written description, Gussow et al (supra) teaches conventional methodologies for “humanizing” monoclonal antibodies which generally involve grafting the six CDRs from the light and heavy chain variable regions from a murine antibody into the framework of a human antibody.  However, in general, if only one or two of the CDRs from the light and heavy chain variable region were to be grafted, but not all three, the resultant antibody would not be expected to retain the binding affinity and specificity of the parent antibody. Notably, if the protein does not bind to any antigen, one of skill in the art could not use such proteins and if the protein does bind to 
Applicant is reminded that reasonable correlation must exist between the scope of the claims and scope of enablement set forth.  
In deciding In re Fisher, 166 USPQ 18, 24 (CCPA 1970), the Court indicated the more unpredictable an area is, the more specific enablement is necessary in order to satisfy the statute.  “Tossing out the mere germ of an idea does not constitute enabling disclosure. While every aspect of a generic claim certainly need not have been carried out by an inventor, or exemplified in the specification, reasonable detail must be provided in order to enable members of the public to understand and carry out the invention.”  Genentech Inc. v. Novo Nordisk A/S, 42 USPQ2d 1001, 1005 (CA FC 1997).
Thus, the overly broad scope of the claims would merely serve as an invitation to one skilled in the art to identify uses for the claimed proteins. 
In conclusion, upon careful and full consideration of the factors used to determine whether undue experimentation is required, in accordance with the Federal Circuit decision of In re Wands, 858 F.2d at 737, 8 USPQ2d at 1404 (Fed. Cir. 1988), the amount of guidance, direction, and exemplification disclosed in the specification, as filed, is not deemed sufficient to have enabled the skilled artisan to make and/or use the claimed invention at the time the application was filed without undue and/or unreasonable experimentation.


Improper Markush Grouping

	Claims 30-35 and 45-46 are rejected on the judicially-created basis that it contains an improper Markush grouping of alternatives. See In re Harnisch, 631 F.2d 716, 721-22 (CCPA 1980), Ex parte Hozumi, 3 USPQ2d 1059, 1060 (Bd. Pat. App. & Int. 1984) (Federal Register; Vol. 76, No. 27, Page 7166, February 9, 2011). The improper Markush grouping includes species of the claimed invention that do not share both a substantial structural feature and a common use that flows from the substantial structural feature. The members of the improper Markush grouping do not share a substantial feature and/or a common use that flows from the substantial structural feature for the following reasons: 
In this case, the claims are drawn proteins defined by Markush groups of SEQ ID Nos.   Here it is noted that SEQ ID NOs:24 and 26 share 37.4% identity, while SEQ ID NOs:20 and 34 share 68.3% identity (see alignments below).  Consequently, due to the widely variant amino acid sequences, it appears that these proteins do not appear to contain any substantial structural feature, so it is submitted that the members of the Markush groupings do not share a substantial structural feature.



Perfect score:  673
Sequence:       1 QVQLQESGPGLVKPSETLSL..........DGVLYYFDYWGQGTLVTVSS 126

Scoring table:  BLOSUM62
                Gapop 10.0 , Gapext 0.5

Searched:       1 seqs, 127 residues

Total number of hits satisfying chosen parameters:      1

Minimum DB seq length: 0
Maximum DB seq length: inf

Post-processing: Minimum Match 0%
                 Maximum Match 100%
                 Listing first 1 summaries

Database :       US-15-770-317A-26.pep:*
                                    SUMMARIES
                 %
Result          Query
   No.   Score  Match Length DB  ID                        Description
 ----------------------------------------------------------------------------
     1   251.5   37.4    127  1  US-15-770-317A-26          Sequence 26, Appl


                                    ALIGNMENTS


RESULT 1
US-15-770-317A-26

  Query Match             37.4%;  Score 251.5;  DB 1;  Length 127;
  Best Local Similarity   43.6%;  
  Matches   58;  Conservative   20;  Mismatches   42;  Indels   13;  Gaps    4;

Qy          1 QVQLQESGPGLVKPSETLSLTCTVSGGSFSSSSSYWGWIRQPPGKGLEWIGSFYY-SGNT 59
              :||| :||  | ||  :: ::|  || :|:| :    |:|| ||:||||:|     :|: 
Db          1 EVQLVQSGSKLKKPGASVKVSCKASGYTFTSYT--MNWVRQAPGQGLEWMGWINTDTGDP 58

Qy         60 YYNPSLKSRVTISEDTSKNQFSLKLSSVTAADTAVYYCAR------QTYSSSWDGVLYYF113
               |      |   | ||| :   |:::|: | |||||||||        |  |:     | 
Db         59 TYAQGFTGRFVFSLDTSVSTAFLQINSLKAEDTAVYYCARGDCDSTSCYRYSYG----YE114

Qy        114 DYWGQGTLVTVSS 126
              |||||||||||||
Db        115 DYWGQGTLVTVSS 127


Search completed: January 21, 2022, 17:30:13
Job time : 1 secs




Title:          US-15-770-317A-20
Perfect score:  647
Sequence:       1 QVQLVQSGSELKKPGASVKI..........FLEWLHFDYWGQGTLVTVSS 120

Scoring table:  BLOSUM62
                Gapop 10.0 , Gapext 0.5

Searched:       1 seqs, 122 residues

Total number of hits satisfying chosen parameters:      1

Minimum DB seq length: 0
Maximum DB seq length: inf

Post-processing: Minimum Match 0%
                 Maximum Match 100%
                 Listing first 1 summaries

Database :       US-15-770-317A-34.pep:*
                                    SUMMARIES
                 %
Result          Query
   No.   Score  Match Length DB  ID                        Description
 ----------------------------------------------------------------------------
     1     442   68.3    122  1  US-15-770-317A-34          Sequence 34, Appl


                                    ALIGNMENTS


RESULT 1
US-15-770-317A-34

  Query Match             68.3%;  Score 442;  DB 1;  Length 122;
  Best Local Similarity   65.6%;  
  Matches   80;  Conservative   18;  Mismatches   22;  Indels    2;  Gaps    1;

Qy          1 QVQLVQSGSELKKPGASVKISCKASGYDFTNYAMNWVRQAPGHGLEWMGWINANTGDPTY 60
              ||||||||:|:||||||||:||||||| ||:| ::||||||| ||||||||:|  |:  |
Db          1 QVQLVQSGAEVKKPGASVKVSCKASGYTFTSYGISWVRQAPGQGLEWMGWISAYNGNTNY 60

Qy         61 AQGFTGRFVFSLDTSVSTAYLQISSLKAEDSAVYYCTRERFLEWL--HFDYWGQGTLVTV118
              ||   ||   : ||| ||||::: ||:::|:||||| ::|   |    ||||||||||||
Db         61 AQKLQGRVTMTTDTSTSTAYMELRSLRSDDTAVYYCAKDRHWHWWLDAFDYWGQGTLVTV120

Qy        119 SS 120
              ||
Db        121 SS 122


Search completed: January 21, 2022, 15:31:35
Job time : 1 secs

In response to this rejection, Applicant should either amend the claim(s) to recite only individual species or grouping of species that share a substantial structural feature as well as a common use that flows from the substantial structural feature, or present a sufficient showing that the species recited in the alternative of the claims(s) in fact share a substantial structural feature as well as a common use that flows from the substantial structural feature.  This is a rejection on the merits and may be appealed to the Board of Patent Appeals and Interferences in accordance with 35 U.S.C. §134 and 37 CFR 41.31(a)(1) (emphasis provided).

Conclusion
	No claims are allowed.

	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brad Duffy whose telephone number is (571) 272-9935.  The examiner can normally be reached on Monday through Friday.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Respectfully,					
Brad Duffy					
571-272-9935

/Brad Duffy/
Primary Examiner, Art Unit 1643
January 21, 2022